      Case: 1:18-cr-00708-CAB Doc #: 52 Filed: 09/16/19 1 of 4. PageID #: 472



                          THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


UNITED STATES OF AMERICA,                           )   CASE NO. 1:18-CR-708
                                                    )
                        Plaintiff,                  )   JUDGE CHRISTOPHER A. BOYKO
                                                    )
        v.                                          )
                                                    )
KENNETH TYSON,                                      )   DEFENDANT’S MOTION TO
                                                    )   CONTINUE TRIAL DATES AND
                        Defendant.                  )   PRETRIAL DEADLINES

        Defendant Kenneth Tyson, through his undersigned counsel, respectfully moves this Court

for a continuance of the trial dates and all pretrial deadlines, including all pretrial motions and trial

document due dates, in this case (hereinafter, this “Motion”). For the reasons set forth in this

Motion, Mr. Tyson respectfully requests that this Motion be granted, and the Court set a trial date

for on or about February 18, 2020, with all pretrial deadlines to correspond consistent therewith.

I.      BACKGROUND

        On November 21, 2018, a federal grand jury indicted Mr. Tyson for various alleged acts

that occurred beginning in 2013 and continuing through, according to the Indictment, November

2018. (Doc. 1). Per this Court’s initial Trial Order, the case was originally set for trial to begin on

February 12, 2019. On January 7, 2019, Mr. Tyson filed an unopposed Motion to Continue,

requesting a trial date in August 2019, at the earliest. (Doc. 12). The Court issued an order granting

the motion on January 14, 2019. (Doc. 13). The trial was then set to begin on August 13, 2019.

(Doc. 13).

        On June 7, 2019, Mr. Tyson filed a Motion to Continue, requesting a trial date in November

2019, at the earliest. (Doc. 34). Prior to a ruling by the Court, the Government indicated that it did

not oppose the continuance. The Court issued an order granting the motion on June 24, 2019. The
      Case: 1:18-cr-00708-CAB Doc #: 52 Filed: 09/16/19 2 of 4. PageID #: 473



trial in this case is currently set for December 10, 2019. The final pretrial is set for December 3,

2019, and pretrial motions are due November 19, 2019, with responses in opposition due

November 26, 2019. Based on an unanticipated delay created by the government, this Motion,

therefore, follows.

II.    DISCUSSION

       As detailed in Mr. Tyson’s previous Motions to Continue (Docs. 12 & 34), which were

unopposed by the government, this case involves serious and complex allegations spanning

multiple years and, the defense believes, at least one cooperator. At the time of Mr. Tyson’s first

request for a continuance, the government had not supplied the defense with the lion’s share of the

discovery. At the time of Mr. Tyson’s second request for a continuance, the defense required time

to review and analyze the then recently government-supplied tens of thousands of documents in

order to prepare defense motions and prepare for possible trial.

       Within days after the Court granted the second continuance, the government advised Lead

Counsel (“Lead Counsel”), Chris Georgalis, that it perceived a conflict existed with Attorney

Georgalis’ s representation of Mr. Tyson. This unforeseen issue was not present at the time of the

second continuance request. The Court and the parties are familiar with the nature of the alleged

conflict, as well as how the Court resolved this allegation, as set forth in a number of Court

documents that were filed under seal, and in the government’s case, filed ex parte.

       As a result of the alleged conflict, Lead Counsel, Attorney Georgalis, in an abundance of

caution, was forced to abruptly cease reviewing materials, crafting defense strategy, and

substantively working on the defense. A decision by the Court dismissing the conflict allegations

was issued on September 4, 2019, (Doc. 50), at which time Attorney Georgalis resumed his role

as Lead Counsel.
      Case: 1:18-cr-00708-CAB Doc #: 52 Filed: 09/16/19 3 of 4. PageID #: 474



       The resolution of the conflict issue diverted Lead Counsel’s role in the defense for

approximately two months as Lead Counsel fought to resolve any concerns. Until the order was

issued on September 4, 2019, Mr. Tyson’s chosen counsel was barred from working on

Defendant’s case. Now, Mr. Tyson seeks to regain the time lost as a result of the absence of Lead

Counsel throughout the duration of the Government-initiated conflict inquiry. Additional time is

needed, accordingly, for Lead Counsel to prepare for trial. Mr. Tyson is aware of these issues and

has consented to this request for a continuance in writing. (See Defendant’s Consent, attached as

Exhibit A).

       The ends of justice served by granting the requested continuance outweigh the best interest

of the public and Mr. Tyson in a speedy trial. This request is not made for the purpose of undue

delay or harassment. Instead, this request is made in good faith and for good cause, will not

unfairly prejudice any party, and is necessary to ensure that discovery may be thoroughly reviewed

in this case, that critical pretrial issues may be resolved, and that Mr. Tyson may adequately

prepare for his defense with counsel of his choice.

       For good cause shown, Mr. Tyson respectfully requests that this Court grant this Motion

and continue the trial date until on or about February 18, 2020, with all pretrial deadlines to

correspond consistent therewith.

                                             Respectfully submitted,

                                             /s/ Chris N. Georgalis
                                             Christos N. Georgalis (OH: 0079433)
                                             Flannery  Georgalis, LLC
                                             1375 E. 9th St., 30th Floor
                                             Cleveland, OH 44114
                                             Telephone: (216) 367-2095
                                             Email: chris@flannerygeorgalis.com
                                             Attorney for Defendant Kenneth Tyson
      Case: 1:18-cr-00708-CAB Doc #: 52 Filed: 09/16/19 4 of 4. PageID #: 475




                                  CERTIFICATE OF SERVICE

        I hereby certify that on September 16, 2019, a copy of the foregoing was filed

electronically. Notice of this filing will be sent to all parties by operation of the Court’s electronic

filing system. Parties may access this filing through the Court’s system.



                                                /s/ Chris N. Georgalis______
                                                Christos N. Georgalis

                                                Attorney for Defendant Kenneth Tyson
